DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/301589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3 & 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0329364 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Dong et al. teach fabrication of an electrode (paragraph [0190]) with an activated carbon material comprising a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The activated carbon has a carbon content of at least 99.9 wt.% (paragraph [0016]). Therefore, the carbon material contains less than 0.1% impurities, such as oxygen and/or hydrogen (paragraph [0148]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
Furthermore, Dong et al. teach wet gel activated carbon can be formed from a hydroxybenzene compound reactant (paragraph [0025]), which is derived from trees, shrubs, or sugar (i.e., derived from plants) (paragraphs [0065] – [0067]).
Dong et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for use in an electrode, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claims 5 – 8, as discussed above for claim 1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 2 & 9, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as potassium (paragraph [0146]).
With regard to claims 3 & 10, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as iron (paragraph [0146]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).

Claims 1 – 3 & 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0002086 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon, less than 1% oxygen, and less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5% and less than 0.1% hydrogen overlaps with Applicant’s claimed range of 0.05 to 0.25%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally, the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]).
Feaver et al. teach the amorphous carbon is formed from a polymer gel.
However, claim 1 defines the product by how the product was made (i.e. derived from a plant).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Feaver et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 5, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.15% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 6, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.14% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.4% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 8, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.3% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, as discussed above for claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 10, as discussed above for claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 & 5 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/488,862 (reference application), in view of in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1000 to 1800 m2/g. Furthermore, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.25% claimed by the current application Additionally, App. 16/488,862 claims an oxygen content of 0.1Z% to 1.5% by mass (claim 1).
App. No. 16/488,862 fails to claim “wherein the carbonaceous material has an R value of 1.4 or less, where the R value is an intensity ratio Id/IG, where ID is the intensity of a peak appearing around 1360 cm-1 in a Raman spectrum observed by laser Raman spectroscopy, and IG is the intensity of a peak appearing around 1580 cm-1 in the Raman spectrum observed by laser Raman spectroscopy.”
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claims 2 & 9, App. No. 16/488,862 claims the carbonaceous material contains a potassium element content of 500 ppm or less (claim 2).
With regard to claims 3 & 10, App. No. 16/488,862 claims the carbonaceous material contains an iron element content of 200 ppm or less (claim 3).
With regard to claims 5 – 6, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.15% by mass (claim 5), and more preferably 0.05% to 0.14% by mass (claim 6) claimed by the current application. 
With regard to claims 7 – 8, App. 16/488,862 claims an oxygen content of 0.1% to 1.5% by mass, which includes the range of 0.1% to 1.4% by mass (claim 7), and more preferably 0.1% to 1.3% by mass (claim 8).
With regard to claim 11, App. 16/488,862 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). This includes Applicant’s claimed R value range of 1.2 to 1.4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 3 & 5 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 10,984,963 , in view of Feaver et al. (US 2011/0002086 A1). 
With regard to claim 1, US 10,984,963 claims a carbonaceous material derived from a plant having a specific surface area of 1,800 m2/g to 3,000 m2/g according to a BET method, which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g, a hydrogen element content of 0.47 mass% or less, which overlaps with Applicant’s claimed range of 0.05 – 0.25% by mass, and an R-value of 1.2 to 1.6.
US 10,984,963 fails to claim an oxygen element content of 0.1% to 1.5% by mass.
Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon and less than 1% oxygen (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5%. Impurities such as oxygen should be reduced to avoid decreased performance when used as an electrolyte material (paragraphs [0008], [0127], [0130]). Examples of electrolyte impurities containing oxygen include carbonates and hydroxides (paragraph [0116]).
Therefore, based on the teachings of Feaver et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a carbonaceous material comprising 0.1 – 1.5% by mass oxygen to avoid decreased performance of the carbon material when used in an electrode. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With regard to claim 2, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 500 ppm or less.
With regard to claim 3, US 10,984,963 claims an iron element content of 200 ppm or less.
With regard to claim 5, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.15 % or less.
With regard to claim 6, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.14 % or less.
With regard to claim 7, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.4%.
With regard to claim 8, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.3%.
With regard to claim 9, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 300 ppm or less.
With regard to claim 10, US 10,984,963 claims an iron element content of 200 ppm or less, which includes Applicant’s claimed range of 50 ppm or less.
With regard to claim 11, US 10,984,963 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, US 10,984,963 claims an R-value of 1.2 to 1.6, which includes Applicant’s claimed range of 1.2 to 1.4.

Response to Arguments
Applicant argues, “…the Office acknowledged that Dong and Feaver do not disclose or suggest the R value of 1.4 or less recited in claim 1. The Office cited Takiguchi for an R value in the range of 0.01 to 1.5 (¶¶ [0316] – [0317]). The Office cited Shiode for a disclosure that heat treating activated carbon can decrease the R value (¶¶ [0011] and [0013]).
“The Office took the position that ‘it would have been obvious…to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teaching of Shiode et al., it would have been obvious to…to achieve the R rating taught by Takiguichi et al. by adjusting the heat treatment parameters through routine experimentation’ (Office Action at pages 4 and 8).
“However, it would not have been obvious to combine Takiguchi with Dong or Feaver in the way proposed by the Office, due to structural differences among these references.
“Although Takiguchi describes an R value of 0.01 to 1.5 (partially overlapping the range of 1.4 or less recited in claim 1), this reference has a significantly different BET specific surface area than Dong or Feaver (and claim 1), indicating a different structure.
“In particular, the BET specific surface area in Takiguchi is ‘normally 100 m2/g or less’ (¶ [0323]). This upper limit of 100 m2/g is an order of magnitude less than the range of 1000 to 1800 m2/g recited in claim 1. The upper limit of 100 m2/g in Takiguchi also is well below the lower limit of 1500 m2/g of Feaver, and is generally below the range of 100 to 7000 m2/g in Dong.
“The low BET specific surface area in Takiguchi indicates that this reference relates to a graphite (i.e. crystal structure) rather than an activated carbon (i.e., amorphous structure). Indeed, the d-value of lattice planes (d002) of 0.335 to 0.30 nm (as determined by X-ray diffraction) of the carbonaceous material of Takiguchi shows that the carbonaceous material of Takiguichi is graphite (see Takiguichi at ¶[0311]).
“In contrast, the carbonaceous materials of Dong and Feaver are activated carbons, rather than graphites. This makes the carbonaceous material of Dong and Feaver structurally different form the carbonaceous material of Takiguchi” (Remarks, Pgs. 3 – 4).
EXAMINER’S RSEPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant claims “a carbonaceous material,” but does not claim amorphous activated carbon. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amorphous activated carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Takiguchi et al. teach the carbonaceous starting material may include graphitic substances (crystalline) or coal-based pitch, pitch-based carbon fibers, petroleum coke, petroleum pitch (amorphous) (paragraph [0298]). The amorphous nature of carbon sources such as coal, carbon fibers, and petroleum is evidenced by https://www.wwdmag.com/activated-carbon/activated-carbon-basics.
Applicant’s arguments regarding Takiguchi’s teachings of graphite are references to the working examples. However, a working example (preferred embodiment) does not limit the teachings of a reference.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Therefore, one of ordinary skill in the art would recognize the teachings of Takiguchi et al. are not limited to graphite (crystalline) carbonaceous structures, and would include amorphous carbon structures, such as those taught by Dong et al. and Feaver et al.
Third, a carbonaceous material used for electrodes is rarely ever 100% crystalline or 100% amorphous, but usually somewhere along the spectrum between the two, which can be adjusted by heat treatment, as discussed above for the rejection of the R-value, which is a measure of the crystallinity of the carbonaceous material. The R value is the degree of crystallinity. Takiguchi was cited for a rationale as to why a person of ordinary skill in the art would be motivated to form a carbonaceous material having a particular R value for use in an electrode.
Applicant’s starting material is amorphous activated carbon. As suggested by Takiguchi et al., the degree of crystallinity (R-value) of a carbonaceous structure can be altered by heat treatment. Applicant’s specification teaches the R-value of their carbonaceous material is neither too high (indicative of a graphite structure) or too layer low (indicative of amorphous areas) (spec, pg. 11). Therefore, contrary to Applicant’s argument, one of ordinary skill in the art would recognize Applicant’s final product that has a similar R-value as Takiguchi et al. is not amorphous. Instead, Applicant’s carbonaceous material has a degree of crystallinity similar to that taught by Takiguchi et al.
Fourth, Takiguchi teaches the BET specific surface area taught is desirable for controlling the precipitation of lithium on the electrode surface, and also to control gas production caused by reactions with nonaqueous electrolyte solution (paragraph [0324]). If anything, Applicant’s argument would demonstrate to a person of ordinary skill in the art that a carbonaceous structure having a low R-value can have a low BET surface area (Takiguchi et al.) or a high BET surface area (Applicant’s carbonaceous material). This is evidence that the BET specific surface area alone does not determine the degree of crystallinity (R-value).
Fifth, as shown by Applicant’s argument, the preferred BET specific surface area taught by Dong et al. and Takiguchi et al. have overlapping ranges. Therefore, contrary to Applicant’s argument, the BET specific surface area of these references do not teach against one another.

Applicant argues, “Moreover, it also would not have been obvious to combine the Shiode reference with Takiguchi when applying Takiguchi to Dong or Feaver in the way proposed by the Office.
“Shiode describes a BET specific surface area of 100 to 3000 m2 ([0013]). This is generally above the range of 100 m2 or less described in Takiguchi. Although Shiode describes a decrease in R value after heat treatment, the only disclosed values are in the examples, and these values are well above the ranges recited in instant claim 1 and Takiguchi” (Remarks, Pg. 4).
EXAMINER’S RSEPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above regarding the topic of BET surface area.
Additionally, as shown by Applicant’s argument, the preferred BET specific surface area taught by Shiode et al. and Takiguchi et al. have overlapping ranges. Therefore, contrary to Applicant’s argument, the BET specific surface area of these references do not teach against one another.

Applicant argues, “The Office has not established that the teaching of Shiode would be applicable to Takiguchi, Dong and Feaver. That is, there is no suggestion in Shiode that the heat treatment used to reduce the R value from 3.50 to 3.30, or from 3.30 to 3.23, could be used to adjust an R value within Takiguchi’s range of 0.01 to 1.5. The Office has not established that such an adjustment would have been routine experimentation” (Remarks, Pg. 5).
EXAMINER’S RSEPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the rejection above, Shiode et al. explicitly teach a correlation between heat treatment and the measured R-value of a carbonaceous material. Takiguchi et al. explicitly teach a motivation for a carbonaceous material used in electrode having a desired R-value in Applicant’s claimed invention. Therefore, when considering the references in combination, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a carbonaceous material having the desired R-value taught by Takiguchi et al. using the method of altering the R-value taught by Shiode et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Turning to the double-patenting rejections, the present application has an earlier filing date (October 11, 2017, the international filing date) than copending application no. 16/488,862 (February 23, 2018). Because of this, the double-patenting rejection (iii) should not be sustained if the claims in the present application otherwise are in condition for allowance” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: The claims are not otherwise in condition for allowance. Therefore, the double-patenting rejection over co-pending application no. 16/488,862 has been maintained.

Applicant argues, “Similarly, the present application has an earlier filing date than patent 10,984,963. Accordingly, the double-patenting rejection (v) should not be sustained if the claims in the present application otherwise are in condition for allowance” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. U.S. Patent No. 10,984,963 is not a co-pending application. As such, the nonstatutory double patenting rejection over U.S. Patent No. 10,984,963 is not provisional. The rejection must be maintained until applicant overcomes the rejection or a filing of a compliant terminal disclaimer. See MPEP § 822 & § 1490.
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant argues, “Finally, the double-patenting rejection (iv) is moot in view of the filing of a terminal disclaimer herewith” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: As discussed above, in light of the approved terminal disclaimer, the rejection of claims 1 – 3 & 5 – 12 over co-pending App. 16/301,589 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781